Citation Nr: 1603071	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for recurrent tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Christopher Murray, Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran had active military service from January 1953 to January 1955.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was certified to the Board by the New York, New York RO.
 
Clarification of Issues on Appeal
 
The Agency of Original Jurisdiction included the issue of entitlement to service connection for cancer of the salivary gland on both the November 2014 statement of the case and the VA Form 8.  Likewise the representative submitted an appellate brief addressing this claim.  The Veteran, however, specifically limited his appeal to the issues of service connection for bilateral hearing loss and tinnitus in his substantive appeal.  See December 2014 VA Form 9.  As such, the Veteran did not perfect an appeal to this issue and it is not within the Board's jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDINGS OF FACT
 
1.  Bilateral hearing loss was not manifest during active service or to a compensable degree within one year of discharge from active duty; any current hearing loss is not otherwise etiologically related to such service.
 
2.  Recurrent tinnitus was not manifest during active service; any current tinnitus is not otherwise etiologically related to such service.
 
 

CONCLUSIONS OF LAW
 
1.  Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2015).
 
2.   Recurrent tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 ; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
 
Analysis
 
Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).
 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic disabilities, including bilateral hearing loss and recurrent tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).
 
The Veteran seeks entitlement to service connection for bilateral hearing loss due to in-service acoustic trauma.  Specifically, he contends he was exposed to acoustic trauma both from witnessing the testing of atomic bombs and as a result of sitting on top of a tank while the main gun was firing.  See, e.g., October 2012 notice of disagreement.
 
The Veteran has a current diagnosis of tinnitus and bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  In addition, March 2015 correspondence from the Defense Threat Reduction Agency verifies that the Veteran is a confirmed participant of Operation UPSHOT-KNOTHOLE, a U.S. atmospheric nuclear test series conducted at the Nevada Test Site in 1953.  Likewise, the Veteran's assignment to an armored regiment makes it likely he was exposed to an adverse acoustic environment.  Therefore, in service exposure to acoustic trauma is conceded.  The remaining question is whether there is a nexus between in-service acoustic trauma and his current bilateral hearing loss and tinnitus.
 
Service treatment records are absent complaints or a diagnosis of either hearing loss or tinnitus.  While the Veteran did report a history of ear, nose and throat trouble at service separation, he did not elaborate or mentions symptoms of hearing loss and/or tinnitus.  See January 1955 Report of Medical History.  Further, the only ear, nose and/or throat disorder noted in the Veteran's service treatment records is a possible maxillary gland stone in August 1954.  Finally, a January 1955 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal clinical evaluation of the ears and drums and found the Veteran's hearing to be 15/15 bilaterally on a whisper test.  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Ultimately, the Board concludes the Veteran did not suffer from bilateral hearing loss and/or recurrent tinnitus, or symptoms thereof, during active service. 
 
The first post-service evidence of hearing loss is a March 2011 private audiogram, performed over 50 years following service separation, at which the Veteran was diagnosed with mild to severe bilateral sensorineural hearing loss.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Further, there is no competent and credible evidence of compensable hearing loss or tinnitus within one year of service discharge.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a). 
 
The Veteran was provided a VA examination in March 2012, at which time he was again diagnosed with bilateral hearing loss and recurrent tinnitus.  At the time, the Veteran self-reported that his tinnitus began sometime following service separation.  After reviewing the claims file and examining the Veteran and his reported history, the VA examiner opined that it was less likely than not that any current hearing loss or tinnitus are related to service.  The examiner considered the record and noted the lack of in-service symptomatology, nature of in-service and post-service acoustic trauma, as well as presbycusis (age-related hearing loss).
 
The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as both hearing loss and tinnitus are "chronic diseases."  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board acknowledges the Veteran's own lay statements, and those submitted on his behalf, that he has suffered from symptoms of decreased hearing ability and ringing or buzzing in the ears since service.  
 
While the Veteran is competent to report his symptoms, the Board finds these statements are not credible.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Both private and VA treatment records note the Veteran did not complain of or seek treatment for either hearing loss or tinnitus until March 2011, decades after his service separation.  The Board finds it reasonable to conclude that, if the Veteran had experienced chronic symptoms of decreased hearing and/or ringing or buzzing in the ears since service, he would not have waited over 50 years to report such symptoms to his doctors or seek medical treatment for these conditions.  As such, service connection may not be granted for these disabilities based solely on the lay statements submitted in support of the claim.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current disabilities and his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability or ringing in the ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, such statements must be found competent in order to be considered probative evidence in support of the claim.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).
 
In sum, there is no competent medical evidence of record supporting the Veteran's assertion that his bilateral hearing loss or tinnitus are etiologically related to his active service.  The absence of any complaints of or treatment for these conditions in service, or a diagnosis, complaints, or treatment for over 50 years after service, as well as the negative VA etiological opinion, are probative evidence against the claim for direct service connection.  The only evidence in support of the claim, specifically the lay statements regarding the onset and continuity of symptomatology, have been found not credible in light of the objective medical evidence and, thus, are afforded no probative value.
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and recurrent tinnitus, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for recurrent tinnitus is denied.
 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


